Case: 18-60751      Document: 00515063286         Page: 1    Date Filed: 08/05/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                               Fifth Circuit

                                                                              FILED
                                    No. 18-60751                           August 5, 2019
                                  Summary Calendar                         Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ALLEN SIMS,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                     for the Southern District of Mississippi
                             USDC No. 2:05-CR-29-4


Before REAVLEY, DENNIS, and DUNCAN, Circuit Judges.
PER CURIAM: *
       Allen Sims appeals the 48-month sentence imposed after the district
court revoked the term of supervised release imposed following his 2006 guilty
plea conviction for conspiracy to possess with intent to distribute controlled
substances. The 48-month sentence was ordered to run consecutively to a
sentence Sims received for a new conviction.              Sims challenges the court’s
decision to impose a consecutive sentence on the revocation of supervised


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60751     Document: 00515063286     Page: 2   Date Filed: 08/05/2019


                                  No. 18-60751

release;   he   contends   that   the   combined    sentence   is   substantively
unreasonable. He argues that the revocation sentence and the sentence on the
new conviction constitute punishment for the same conduct.
      This appeal pertains only to the sentence imposed on revocation of
supervised release. Sims fails to show that the 48-month consecutive sentence
imposed on revocation of supervised release is substantively unreasonable. A
sentence imposed on revocation of supervised release punishes a breach of
trust for violating the conditions of supervision; thus, it is distinct from the
sentence imposed on the new offense. See United States v. Zamora-Vallejo, 470
F.3d 592, 596 & n.6 (5th Cir. 2006). Additionally, the district court had the
discretion to order that Sims’s sentences should run consecutively. Because
the revocation sentence falls within the advisory range and is consistent with
the Guidelines’ policy regarding consecutive sentences, it is entitled to a
presumption of reasonableness.      See U.S.S.G. § 7B1.4; U.S.S.G. § 7B1.3(f)
& comment. (n.4); see also United States v. Candia, 454 F.3d 468, 472-73 (5th
Cir. 2006). Sims’s argument that the total sentence is greater than necessary
to achieve the sentencing goals of 18 U.S.C. § 3553(a) fails to rebut the
presumption of reasonableness attached to his sentence. Moreover, in light of
18 U.S.C. § 3583(e)(3)’s instruction that § 3553(a)(2)(B) is one of the factors to
be considered in fashioning a revocation sentence, any argument that a
sentence’s deterrent effect should not be considered lacks merit.
      The sentence imposed by the district court is not plainly unreasonable.
See United States v. Miller, 634 F.3d 841, 843 (5th Cir. 2011). Accordingly, the
judgment of the district court is AFFIRMED.




                                        2